MEMORANDUM OPINION


No. 04-05-00828-CV

IN RE Robert Lee BECK

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Sarah B. Duncan, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   December 14, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            The court has considered relator’s petition for a writ of mandamus and is of the opinion that
relator is not entitled to the relief sought. See Tex. R. App. P. 52.8(a). Accordingly, relator’s petition
for a writ of mandamus is denied. Relator shall pay all costs incurred in this proceeding.
 
                                                                                    PER CURIAM